Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/102,841 filed on August 11, 2022.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
 
Claim Rejections - 35 USC § 112
5.	The claim 1 rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn per the applicant’s response dated on 08/11/2022.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (2020/0203282 A1) in view of Pagaila et al. (2012/0012990 A1).
Regarding independent claim 1, Shih teaches an electronic package (Fig. 9, ¶47), comprising:
an electronic structure (see annotated figure below) including an electronic body (220, ¶48) with a first side (upper side) and a second side (bottom side) opposite to each other, one or more conductors (214 conductive members, ¶48) being formed on the first side (upper side) of the electronic body (220);
an electronic component (210, ¶48) combined with the one or more conductors (214) of the electronic structure, wherein the electronic component (210) has an active surface (bottom surface) and a non-active surface (upper surface) opposite to each other;
one or more conductive pillars (232 conductors, ¶48) disposed on and electrically connected to the active surface (bottom surface) of the electronic component (210), wherein the electronic component (210) is electrically connected with the one or more conductive pillars (232) and the one or more conductors (214); and
an encapsulating layer (240 molding, ¶48) formed on the active surface (bottom surface) of the electronic component (210) and encapsulating the electronic structure and the one or more conductive pillars (232),

    PNG
    media_image1.png
    439
    780
    media_image1.png
    Greyscale

wherein the encapsulating layer (240) is in contact with the active surface (bottom surface) of the electronic component (210).

    PNG
    media_image2.png
    381
    830
    media_image2.png
    Greyscale

Shih is not showing wherein, a plurality of electrode pads are provided on the active surface, such that the electronic structure is attached to a portion of the plurality of electrode pads of the electronic component via the one or more conductors;
the one or more conductive pillars electrically connected with another portion of the plurality of electrode pads of the electronic component,
the encapsulating layer (240) is free from being in contact with other surfaces of the electronic component.
Pagaila et al. teaches wherein (Fig. 4), a plurality of electrode pads (130a, 130b contact pads, para [0045]) are provided on the active surface (128), such that the electronic structure is attached to a portion of the plurality of electrode pads (130b) of the electronic component (124, para [0050]) via the one or more microbumps (140, para [0042]);
the one or more conductive pillars (136) electrically connected with another portion of the plurality of electrode pads (130a) of the electronic component (124),
the encapsulating layer (146, para [0043]) is free from being in contact with other surfaces (side and top surfaces, see Fig. 4) of the electronic component (124).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Pagaila et al. and modify with the conductive pads in the active surface of the electronic component of Shih, and limit the molding compound on the active surface of the electronic component, in order to function of the die (para [0042]), and environmentally protect the semiconductor device from external elements and contaminants (para [0043]).
Regarding claim 2, Shih and Pagaila et al. teach all of the limitations of claim 1 from which this claim depends.
Shih teaches wherein (Fig. 9, ¶47), the electronic body (220) includes a base (see figure in claim 1, which is the substrate of the active layer or circuit portion above) and a circuit portion (see figure in claim 1) formed on the base, with the base defining the second side (bottom side) and the circuit portion defining the first side (upper side), and wherein the base includes a plurality of conductive vias (230) electrically connected with the circuit portion and exposed (see figure in claim 1) from the second side (bottom side).
Regarding claim 3, Shih and Pagaila et al. teach all of the limitations of claim 2 from which this claim depends.
Shih teaches wherein (Fig. 9, ¶47), the one or more conductors (214) are formed on the second side (upper side) of the electronic body (220), and further comprising an insulating layer (see figure in claim 1) formed on the second side (upper side) of the electronic body (220) to encapsulate the one or more conductors (214).

Regarding claim 4, Shih and Pagaila et al. teach all of the limitations of claim 1 from which this claim depends.
Shih teaches wherein (Fig. 9, ¶47), a surface of the encapsulating layer (240) is flush (or coplanar, see figure in claim 1) with ends of the one or more conductive pillars (232).
Regarding claim 5, Shih and Pagaila et al. teach all of the limitations of claim 1 from which this claim depends.
Shih teaches wherein (Fig. 9, ¶47), ends of the one or more conductive pillars (232) are exposed (see figure in claim 1) from a surface of the encapsulating layer (240).
Regarding claim 8, Shih and Pagaila et al. teach all of the limitations of claim 1 from which this claim depends.
Shih teaches wherein (Fig. 9, ¶47), further comprising a circuit structure (250 called RDL, ¶48) formed on the encapsulating layer (240 molding, ¶48), wherein the circuit structure (250) is electrically connected with the one or more conductive pillars (232).

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shih (2020/0203282 A1) in view of Pagaila et al. (2012/0012990 A1) as applied to claim 1 above, and further in view of Hu et al. (2019/0341368 A1).
Regarding claim 6, Shih and Pagaila et al. teach all of the limitations of claim 1 from which this claim depends.
The combination of Shih and Pagaila et al. teaches wherein, the one or more conductors (214, Shih, Fig. 9) are electrically connected with the portion of the plurality of electrode pads (130a, modified by Pagaila et al., Fig. 4) of the electronic component (124).
Shih and Pagaila et al. are explicitly silent of disclosing the one or more conductors are electrically connected with the electronic component via conductive bumps.
Hu et al. teaches wherein (Fig. 1A) the one or more conductors (143) are electrically connected with the electronic component (14) via conductive bumps (1431 solder joint, ¶71).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the solder joint as taught by Hu et al. and modify with the conductors of Shih and Pagaila et al., in order to reduce the uses of power, low process temperature, and no thermal distortions and residual stresses.

12.	Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (2020/0203282 A1) in view of Pagaila et al. (2012/0012990 A1) as applied to claim 8 above, and further in view of Chang Chien et al. (10,134,677 B1).
Regarding claim 9, Shih and Pagaila et al. teach all of the limitations of claim 8 from which this claim depends.
Shih and Pagaila et al. are explicitly silent of disclosing wherein, further comprising a plurality of conductive components formed on the circuit structure, wherein the plurality of conductive components are electrically connected with the circuit structure.
Chang Chien et al. teaches wherein (Fig. 1), further comprising a plurality of conductive components (14m1) formed on the circuit structure (12, col. 3, lines 7-8), wherein the plurality of conductive components (14m1, col. 3, line 16) are electrically connected with the circuit structure (12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the conductive components as taught by Chang Chien et al. and modify the connection structure of Shih and Pagaila et al., because fine-pitch interconnection structure reduces the thickness of the semiconductor package device and the manufacturing cost (cols. 5-6, lines 65-67, 1-3).
Regarding claim 10, Shih and Pagaila et al. teach all of the limitations of claim 8 from which this claim depends.
Shih and Pagaila et al. are explicitly silent of disclosing wherein, the circuit structure is in a fan-in or fan-out arrangement.
Chang Chien et al. teaches wherein (Fig. 1), wherein the circuit structure (12) is in a fan-in or fan-out arrangement (col. 3, lines 7-8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Chang Chien et al. and modify the RDL structure of Shih and Pagaila et al. with the interconnection component 12, because of these advantages- lower thermal resistance, higher performance due to shorter interconnects together with direct IC connection by thin film metallization or flip chip bumps and lower parasitic effects.
Response to Arguments
13.	It has been acknowledged that the applicant amended claims 1, 3, 6 per the response dated on 08/11/2022.
Applicant’s arguments with respect to the claims have been carefully reviewed, however, are not found persuasive due to new grounds of rejection, wherein a new prior art reference, Pagaila et al. (2012/0012990 A1) has been cited in the current office action above.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819